IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

RYAN KRISTOPHER PERALTA,                 NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED.

v.                                       CASE NO. 1D15-4611

STATE OF FLORIDA,

     Appellee.
_______________________________/

Opinion filed August 25, 2016.

An appeal from the Circuit Court for Okaloosa County.
T. Patterson Maney, Judge.

Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Jillian Hope Reding, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Consistent with the state’s proper concession of error, the judgment and

sentence in this matter is hereby VACATED, and the cause is REMANDED for

further proceedings in accordance with Florida Rule of Criminal Procedure

3.172(c) (2005). See Haug v. State, 151 So. 3d 560 (Fla. 1st DCA 2014).

BILBREY, KELSEY, and M.K. THOMAS, JJ., CONCUR.